[Cite as State v. Baughman, 2017-Ohio-346.]




                           IN THE COURT OF APPEALS OF OHIO
                               SIXTH APPELLATE DISTRICT
                                    LUCAS COUNTY


State of Ohio                                           Court of Appeals No. L-16-1008

        Appellee                                        Trial Court No. CR0201502181

v.

Mark Baughman                                           DECISION AND JUDGMENT

        Appellant                                       Decided: January 27, 2017

                                                 *****

        Julia R. Bates, Lucas County Prosecuting Attorney, and
        Claudia A. Ford, Assistant Prosecuting Attorney, for appellee.

        Tim A. Dugan, for appellant.

                                                 *****

        YARBROUGH, J.

                                              I. Introduction

        {¶ 1} Appellant, Mark Baughman, appeals the judgment of the Lucas County

Court of Common Pleas, sentencing him to two 30-month prison terms, to be served

consecutively, following no contest pleas to two counts of making terroristic threats,

pursuant to R.C. 2909.23, felonies of the third degree.
                          A. Facts and Procedural Background

       {¶ 2} Appellant, an inmate at the Toledo Correctional Institution, was indicted by

a Lucas County Grand Jury for two counts of making terroristic threats, in relation to two

specific letters. The letters, both written to John Coleman, warden of the Toledo

Correctional Institution, describe appellant’s distaste for the American justice system,

threaten violence to the American public, are signed, “Bomb Man,” and one letter

sympathizes with ISIS.

       {¶ 3} After pretrial negotiations, appellant entered no contest pleas to both counts,

in exchange for the dismissal of two other counts of making terroristic threats from a

separate case. His sentencing hearing was held on December 22, 2015.

       {¶ 4} At sentencing, the court discussed the contents of the presentence

investigation report, stating:

       THE COURT: And my problem is these threats are so potentially

       dangerous I would feel uncomfortable releasing you because everybody in

       this report thinks that you are capable of carrying out some of these threats

       that you’ve made, and I don’t want to be responsible for somebody getting

       killed based on these ridiculous threats.

       {¶ 5} The court proceeded to sentence the defendant to a 30-month prison term for

each count, and ordered them to run consecutively. It is from this sentence that appellant

has filed his timely appeal.




2.
                                 B. Assignment of Error

       {¶ 6} On appeal, appellant presents a sole assignment of error for our review:

              1) Appellant’s sentence is contrary to law.

                                        II. Analysis

       {¶ 7} In support of his assertion that his sentence was contrary to law, appellant

advances two arguments. He first argues that the court’s findings for consecutive

sentences are not supported by clear and convincing evidence. We disagree.

       {¶ 8} We review felony sentences under the two-prong approach set forth in R.C.

2953.08(G)(2). R.C. 2953.08(G)(2) provides that an appellate court may increase,

reduce, modify, or vacate and remand a disputed sentence if it clearly and convincingly

finds either of the following: (a) that the record does not support the sentencing court’s

findings under division (B) or (D) of section 2929.13, division (B)(2)(e) or (C)(4) of

section 2929.14, or division (I) of section 2929.20 of the Revised Code, whichever, if

any, is relevant; or (b) that the sentence is otherwise contrary to law. State v. Behrendt,

6th Dist. Lucas No. L-15-1135, 2016-Ohio-969, ¶ 6, citing State v. Tammerine, 6th Dist.

Lucas No. L-13-1081, 2014-Ohio-425, ¶ 11.

       {¶ 9} We would initially note that appellant’s sentence of two 30-month terms, to

run consecutively, is within the range of sentences for two third-degree felonies. R.C.

2929.14(A)(3)(a).

       {¶ 10} Consecutive sentences may be imposed at the court’s discretion. Before

imposing consecutive sentences, the trial court must find consecutive sentences are




3.
“necessary to protect the public from future crime or to punish the offender and that

consecutive sentences are not disproportionate to the seriousness of the offender’s

conduct and to the danger the offender poses to the public,” and that one of the

circumstances listed at R.C. 2929.14(C)(4)(a), (b), (c) existed. See R.C. 2929.14(C)(4).

       {¶ 11} “In order to impose consecutive terms of imprisonment, a trial court is

required to make the findings mandated by R.C. 2929.14(C)(4) at the sentencing hearing

and incorporate its findings into its sentencing entry, but it has no obligation to state

reasons to support its findings.” State v. Bonnell, 140 Ohio St. 3d 209, 2014-Ohio-3177,

16 N.E.3d 659, syllabus.

       {¶ 12} Here, the court strictly complied with R.C. 2929.14(C)(4) by making

specific findings that 1) consecutive sentences were necessary to protect the public from

future crime or to punish the offender; 2) consecutive sentences were not disproportionate

to the seriousness of the offender’s conduct and to the danger the offender poses to the

public; and 3) appellant’s criminal history demonstrated that consecutive sentences were

necessary to protect the public from future crime. These findings were subsequently

memorialized in the judgment entry.

       {¶ 13} Appellant argues that these findings were contrary to law, reasoning that it

would be unlikely that a 63-year-old man would go about a violent rampage after being

in prison for over two decades. Aside from this bare assertion, appellant provides no

support of his position that the court’s findings for consecutive sentences were not

supported by clear and convincing evidence. Indeed, the court noted that the threats were




4.
extremely dangerous and everyone involved in creating the presentence report thought

that appellant was capable of carrying out the threats. Therefore, we reject the argument

that the court’s findings for consecutive sentencing were not supported by clear and

convincing evidence.

       {¶ 14} Appellant next argues that the trial court’s statement that it considered R.C.

2929.11 and 2929.12 was not supported by the record. Specifically, appellant reasons

that the court failed to properly weigh the principles and purposes of sentencing because

the state of Ohio agreed not to object to community control sanctions. Appellant cites no

law to support this position, and this argument holds no weight.

       {¶ 15} In Tammerine, we recognized that State v. Kalish, 120 Ohio St. 3d 23,

2008-Ohio-4912, 896 N.E.2d 124, still can provide guidance for determining whether a

sentence is clearly and convincingly contrary to law. Tammerine at ¶ 15. In Kalish, the

Ohio Supreme Court held that where the trial court expressly stated that it considered the

purposes and principles of sentencing in R.C. 2929.11 as well as the factors listed in R.C.

2929.12, properly applied postrelease control, and sentenced the defendant within the

statutorily permissible range, the sentence was not clearly and convincingly contrary to

law. Kalish at ¶ 18.

       {¶ 16} Here, the judgment entry clearly reflects that it weighed the principles and

purposes of sentencing under R.C. 2929.11 as well as recidivism factors set out in R.C.

2929.12. It is undisputed that the court properly applied postrelease control and that the




5.
sentence is within the permissible range. Therefore, appellant’s sentence was not

contrary to law.

       {¶ 17} Accordingly, appellant’s sole assignment of error is not well-taken.

                                     III. Conclusion

       {¶ 18} Based on the foregoing, the judgment of the Lucas County Court of

Common Pleas is affirmed. Costs are hereby assessed to appellant in accordance with

App.R. 24.


                                                                       Judgment affirmed.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Arlene Singer, J.                              _______________________________
                                                           JUDGE
Thomas J. Osowik, J.
                                               _______________________________
Stephen A. Yarbrough, J.                                   JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                 http://www.sconet.state.oh.us/rod/newpdf/?source=6.




6.